DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-13, 15-21 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Number: 2016/0100355) in view Richardson et al. (U.S. Patent Application Number: 2012/0184219).
Consider claim 1; Chen discloses a method, for use in a wireless communication device, for supporting mobility management of the wireless communication device in a wireless communication network comprising a plurality of radio network nodes, wherein one of the plurality of radio network nodes is a serving radio network node of the wireless communication device, the method comprising: 
determining whether to transmit a discovery signal configured to support uplink-based mobility management of the wireless communication device by the wireless communication network (par. 197, lines 8-10; par. 198, lines 21-31), wherein the discovery signal is a sidelink communication signal [e.g. D2D (par. 198, lines 21-31)]; and upon the determining being positive (par. 198, lines 21-31), 

In an analogous art Richardson discloses that it is well known in the field of art for measurements of the discovery signal by the one or more radio network nodes [e.g. access points (par. 58, lines 1-6)].
It is an object of Chen’s invention to provide a method of measurement reporting in a handover process. It is an object of Richardson’s invention to provide a method of mobile device position location determination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by including measurements by radio network nodes, as taught by Richardson, for the purpose of effectively managing communication in a wireless system.
Consider claim 2, as applied in claim 1; Chen discloses the indication comprises at least one of: an information element, a flag comprised in the discovery signal, and a pre-defined format of the discovery signal (par. 198, lines 21-25).
Consider claim 3, as applied in claim 1; Chen discloses the discovery signal further comprises an identifier of the serving radio network node of the wireless communication device (par. 75, lines 1-8; par. 78, lines 6-15).
Consider claim 4, as applied in claim 1; Chen discloses the discovery signal is transmitted on radio resources that are also used for transmission of signals for use by functions other than mobility management [e.g. time, frequency, or code (par. 122, line 7 – par. 123, line 4)].
claim 5, as applied in claim 1; Chen discloses the discovery signal is transmitted on radio resources that are also is used by the wireless communication device for transmission of device to device, D2D, discovery signals and/or user plane data (par. 122, line 7 – par. 123, line 4).
Consider claim 6, as applied in claim 1; Chen discloses receiving, from the serving radio network node of the wireless communication device (e.g. Node B), a message comprising information associated with the transmission of the discovery signal (par. 198, lines 21-25) and wherein the determining is based on at least a part of the received information (par. 197, lines 8-10).
Consider claim 7, as applied in claim 6; Chen discloses the information associated with the transmission of the discovery signal comprises at least one of: an instruction to the wireless communication device to transmit the discovery signal; one or more criteria to be used by the wireless communication device when determining whether to transmit the discovery signal (par. 197, lines 8-10); and information defining a repetition period and/or radio resources to use when transmitting the discovery signal.
Consider claim 8, as applied in claim 1; Chen discloses the determining comprises evaluating one or more criteria taking as input at least one of: the number of radio network nodes being candidate target radio network nodes of the wireless communication device (par. 197, lines 8-10; par. 198, lines 25-31); a speed of the wireless communication device; and an aerial status of the wireless communication device.
Consider claim 9; Chen discloses a method, for use by a radio network node in a wireless communication network comprising a plurality of radio network nodes, for supporting uplink-based mobility management, the method comprising:
monitoring radio resources for discovery signals (par. 198, lines 21-25), wherein the discovery signals are device-to-device (D2D) discovery signals (par. 198, lines 21-25); and 

reporting mobility data associated with the discovery signal to one or more other radio network nodes of the plurality of radio network nodes [e.g. target cell (par. 198, lines 25-31)]. Chen discloses the claimed invention except: the mobility data is based on measurements of the discovery signal.
In an analogous art Richardson discloses the mobility data is based on measurements of the discovery signal (par. 58, lines 1-6).
It is an object of Chen’s invention to provide a method of measurement reporting in a handover process. It is an object of Richardson’s invention to provide a method of mobile device position location determination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by including measurements by radio network nodes, as taught by Richardson, for the purpose of effectively managing communication in a wireless system.
Consider claim 10, as applied in claim 9; Chen discloses the indication comprises at least one of: an information element, a flag comprised in the discovery signal, and a pre-defined format of the discovery signal (par. 198, lines 21-25).
Consider claim 11, as applied in claim 9; Chen discloses the discovery signal further comprises an identifier of the serving radio network node of the wireless communication device (par. 75, lines 1-8; par. 78, lines 6-15).
claim 12, as applied in claim 9; Chen discloses the discovery signal is transmitted on radio resources that are also used for transmission of signals for use by functions other than mobility management [e.g. time, frequency, or code (par. 122, line 7 – par. 123, line 4)].
Consider claim 13, as applied in claim 9; Chen discloses the monitored radio resources are also used for transmission of Device-to-Device, D2D, discovery signals and/or user plan data (par. 122, line 7 – par. 123, line 4), and wherein the monitoring comprises monitoring the determined radio resources for other signals [e.g. time, frequency, or code (par. 122, line 7 – par. 123, line 4)].
Consider claim 15, as applied in claim 9; Chen discloses receiving a message comprising information associated with the transmission of the discovery signal (par. 198, lines 21-25) and wherein the monitoring is performed based on at least a part of the received information (par. 197, lines 8-10; par. 198, lines 21-25).
Consider claim 16, as applied in claim 9; Chen discloses the mobility data comprises at least one of: identity data defining wireless communication devices identified by the detected discovery signals (par. 198, lines 21-25), measurement data corresponding to the detected discovery signals; and measurement data corresponding to the detected discovery signals that fulfil a predefined criteria.
Consider claim 17, as applied in claim 15; Chen discloses determining resources that are used for transmission of discovery signals for use in mobility management (par. 122, line 7 – par. 123, line 4).
Consider claim 18, as applied in claim 15; Chen discloses the determining comprises at least one of: reading a predefined discovery signal configuration (par. 63-64; par. 75, lines 1-8), and receiving information defining the radio resources from a serving radio network node of the wireless communication device.
Consider claim 21; Chen discloses a method, for use by a serving radio network node of a wireless communication device in a wireless communication network, wherein the wireless 
receiving, from one or more other network nodes of the plurality of network nodes [e.g. via interaction, negotiation, and acquisition (par. 122, lines 7-18)], to the one or more other network nodes [e.g. via interaction, negotiation, and acquisition (par. 122, lines 7-18)] for supporting uplink-based mobility management (par. 197, lines 8-10; par. 198, lines 21-31), wherein the discovery signal is a device-to-device (D2D) discovery signal (par. 198, lines 21-31); and
 performing mobility management of the wireless communication device based on the received mobility data [e.g. via interaction, negotiation, and acquisition (par. 122, lines 7-18)].
Chen discloses the claimed invention except: mobility data associated with measurements performed on a discovery signal transmitted by the wireless communication device.
In an analogous art Richardson discloses mobility data associated with measurements performed on a discovery signal transmitted by the wireless communication device (par. 58, lines 1-6).
It is an object of Chen’s invention to provide a method of measurement reporting in a handover process. It is an object of Richardson’s invention to provide a method of mobile device position location determination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by including measurements by radio network nodes, as taught by Richardson, for the purpose of effectively managing communication in a wireless system.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Application Number: 2016/0100355) in view Kwon et al. (U.S. Patent Application Number: 2017/0215117).
claim 19, as applied in claim 15; Chen discloses the claimed invention except: sending, to the serving radio network node a request asking the serving radio network node whether to report mobility data associated with the wireless communication device and receiving, from the serving radio network node, a response acknowledging the request.
In an analogous art Kwon discloses sending, to the serving radio network node a request asking the serving radio network node whether to report mobility data associated with the wireless communication device (par. 109, lines 4-11) and receiving, from the serving radio network node, a response acknowledging the request (par. 109, lines 11-14).
 It is an object of Chen’s invention to provide a method of measurement reporting in a handover process. It is an object of Kwon’s invention to provide a method for a handover in a communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by including a candidate/target request, as taught by Kwon, for the purpose of efficiently providing services in a telecommunication network.
Consider claim 20, as applied in claim 15; Chen discloses the claimed invention except: sending, to one or more of the radio network nodes a request asking the whether to report mobility data associated with the wireless communication device.
In an analogous art Kwon discloses sending, to one or more of the radio network nodes a request asking the whether to report mobility data associated with the wireless communication device (par. 109, lines 4-11).
It is an object of Chen’s invention to provide a method of measurement reporting in a handover process. It is an object of Kwon’s invention to provide a method for a handover in a communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by including a candidate/target .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
               Primary Examiner, Art Unit 2646